NOT DESIGNATED FOR PUBLICATION

                                           No. 123,293

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                 JUAN O'NEIL WHITAKER JR.,
                                         Appellant.


                                 MEMORANDUM OPINION


       Appeal from Saline District Court; JARED B. JOHNSON, judge. Opinion filed September 24, 2021.
Appeal dismissed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BRUNS, P.J., SCHROEDER and GARDNER, JJ.


       PER CURIAM: Juan O'Neil Whitaker Jr. pled guilty in a global plea agreement to
multiple felonies and misdemeanors in six different cases, which the district court
consolidated for appeal. The facts of the cases are not material to resolve the issue on
appeal.


       At sentencing, Whitaker moved the district court to depart from the presumptive
prison sentences in his cases to probation and to run his felony conviction sentences
consecutive. The district court announced his presumptive sentences in 19CR233 for his
two felony convictions for a controlling sentence of 38 months' imprisonment; his
sentence in 20CR183 of 34 months' imprisonment to be served consecutively to

                                                 1
19CR233, for a base sentence of 72 months; and then ordered all of his other sentences as
announced in each case to run concurrent to the base sentence. Next, based on Whitaker's
criminal history score of A, the district court denied his motion to depart.


       We granted Whitaker's request for summary disposition of his appeal under
Supreme Court Rule 7.041A (2021 Kan. S. Ct. R. 48). Whitaker argues the district court
abused its discretion in denying his motion for dispositional departure to probation, but
he also concedes we lack jurisdiction to consider his presumptive sentences. Whitaker is
correct. Under K.S.A. 2020 Supp. 21-6820(c)(1), this court "shall not review . . . [a]ny
sentence that is within the presumptive sentence for the crime." Whitaker's on-grid felony
sentences fall within the presumptive ranges established by K.S.A. 2020 Supp. 21-6804
for nondrug crimes. Therefore, we lack jurisdiction to consider Whitaker's claim the
district court abused its discretion.


       Appeal dismissed.




                                              2